     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 1 of 38 Page ID #:2



1

2                                       AFFIDAVIT
3         I, Cory Oravecz, being duly sworn, declare and state as follows:

4                                              I.
5                                        INTRODUCTION
6               1.    I am a Special Agent (“SA”) with the Department of

7    Defense, Office of Inspector General, Defense Criminal Investigative

8    Service (DCIS) and have been so employed since October 2017.            I am

9    currently assigned to the Western Field Office, Mission Viejo

10   Resident Agency.     My experience as a DCIS SA has included the

11   investigation of cases involving health care fraud, money laundering,

12   bank fraud, mail and wire fraud, and the use of computers and the

13   Internet to commit fraud.      From 2009-2017, I was an SA with the U.S.

14   Department of Labor – Office of Inspector General, where I employed

15   my skills in conducting various criminal felony-level investigations

16   including labor racketeering, grant fraud, aggravated identity theft,

17   and other financial-related crimes.

18        2.    As a DCIS SA, I have received training and gained

19   experience in interview and interrogation techniques, arrest

20   procedures, search warrant applications, the execution of searches

21   and seizures, computer crimes, mail fraud, wire fraud, money

22   laundering, health care fraud, and other computer-based crimes,

23   computer evidence identification, computer evidence seizure and

24   processing, and various other criminal laws and procedures.            I have

25   participated in the execution of various search warrants regarding

26   health care fraud and have assisted with the seizure of evidence.

27        3.    I submit this affidavit in connection with a health care

28   fraud investigation that I am conducting along with the Federal

     PGS:pgs
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 2 of 38 Page ID #:3



1    Bureau of Investigation, U.S. Department of Labor – Employee Benefit

2    Security Administration, U.S. Department of Labor – Office of

3    Inspector General and Internal Revenue Service – Criminal

4    Investigation Division.      The facts presented in this affidavit are

5    based on the investigation conducted by representatives of the

6    aforementioned law enforcement agencies, discussions with those

7    officers/agents, and on my personal investigation, training,

8    experience in investigating similar fraudulent medical operations,

9    and review of records and data.

10        4.    This affidavit is intended to show merely that there is

11   sufficient probable cause for the requested warrants and does not

12   purport to set forth all of my knowledge of or investigation into

13   this matter.    Unless specifically indicated otherwise, all

14   conversations and statements described in this affidavit are related

15   in substance and in part only.

16                                             II.
17                                  PURPOSE OF AFFIDAVIT
18        5.    This affidavit is made in support of an application for

19   warrants to seize:

20                    a.    One 2015 Cadillac Escalade, VIN 1GYS3MKJ7FR578933

21   (the “Subject Vehicle”)

22                    b.    Up to $3,421,000.00 in Morgan Stanley Account

23   Number 269-061405, held in the name of MSL FBO James N. Bell &

24   Crystal Bell Co-Ttee James & Crystal Bell Trust U/A DTD 10/19/2015 (

25   “Subject Account 1”)

26                    c. Up to $1,550,000.00 in Morgan Stanley Account

27   Number 269-063104, held in the name of MSL FBO James N. Bell &

28

                                           2
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 3 of 38 Page ID #:4



1    Crystal Bell Co-Ttee James & Crystal Bell Trust U/A DTD 10/19/2015 (

2    “Subject Account 2”), collectively the “Subject Assets.”

3         6. Based on the facts set forth in this affidavit, I submit that

4    there is probable cause to believe that the Subject Assets represent

5    property which constitutes or is derived from proceeds traceable to

6    one or more violations of the following statues, and are therefore

7    subject to seizure pursuant to 18 U.S.C. §981(b) and forfeiture

8    pursuant to 18 U.S.C. § 981 (a)(1)(C):

9               a.    mail fraud, in violation of Title 18, United States

10   Code, Section 1341;

11              b.    wire fraud, in violation of Title 18, United States

12   Code, Section 1343;

13              c.    healthcare fraud, in violation of Title 18, United

14   States Code, Section 1347;

15              d.    conspiracy to commit fraud, in violation of Title 18,

16   United States Code, Section 1349;

17              e.    conspiracy to commit money laundering, in violation of

18   Title 18, United States Code, Section 1956;

19              f.    aggravated identity fraud, in violation of Title 18,

20   United States Code, Section 1028A;

21              g.    conspiracy to pay illegal remunerations for health

22   care related purchases in violation of Title 18, United States Code

23   Section 371; and,

24              h.    illegal remunerations for health care related

25   purchases in violation of Title 42 United States Code Section 1320a-

26   7b(b) (the “Subject Offenses”).

27        7.    In addition, there is probable cause to believe that the

28   Subject Assets are subject to seizure and forfeiture to the United

                                           3
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 4 of 38 Page ID #:5



1    States pursuant to 18 U.S.C. § 982(b) and 21 U.S.C. § 853(f) because

2    they would, in the event of conviction on the alleged underlying

3    offenses, be subject to forfeiture, and an order under section 21

4    U.S.C. § 853(e) would not be sufficient to assure the availability of

5    the property for forfeiture.

6         8.    My knowledge of the facts set forth in this affidavit is

7    based on information I obtained during my participation in this

8    investigation, from reviewing documents, information provided to me

9    by others, including other law enforcement agents, and through

10   information gained through training and experience.

11                                             III.
12                      BACKGROUND AND SUMMARY OF CRIMINAL SCHEME
13                                “COMPOUNDING” IN GENERAL

14        9.    In general, “compounding” was a practice by which a
15   licensed pharmacist combined, mixed, or altered ingredients of a drug
16
     or multiple drugs to create a drug tailored to the needs of an
17
     individual patient.     Compounded drugs were not approved by the U.S.
18
     Food and Drug Administration (“FDA”), that is, the FDA did not verify
19
     the safety, potency, effectiveness, or manufacturing quality of
20

21   compounded drugs.     The California Board of Pharmacy regulated the

22   practice of compounding in the State of California.

23
          10.   Compounded drugs, including topical compounded creams, may
24
     be prescribed by a physician when an FDA-approved drug or ointment
25
     did not meet the health needs of a particular patient.           For example,
26
     if a patient was allergic to a specific ingredient in an FDA-approved
27
     drug, such as a dye or a preservative, a compounded drug or topical
28

                                           4
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 5 of 38 Page ID #:6



1    cream could be prepared that excluded the substance that triggered

2    the allergic reaction.      Compounded drugs were also available when a

3    patient could not consume a drug by traditional means, such as an

4    elderly patient or a child who could not swallow an FDA-approved pill

5    and needed the drug in a liquid or cream/ointment form that was not

6    otherwise available.

7                                              TRICARE

8         11.    At all relevant times, TRICARE was a health care benefit

9    program, as defined by 18 U.S.C. § 24(b), and a federal health care

10   program, as defined by 42 U.S.C. § 1302a-7b(f)(1), that provided

11   health care benefits, items, and services to Department of Defense

12   beneficiaries world-wide, including active duty service members,

13   National Guard and Reserve members, retirees, their families, and

14   survivors.

15        12.     The Defense Health Agency (“DHA”), an agency of the United

16   States Department of Defense, was responsible for overseeing the

17   TRICARE program.     Express Scripts, Inc. (“ESI”) was a prescription

18   benefit plan provider that administered TRICARE’s prescription drug

19   benefits.    Claims for reimbursement for services rendered or goods

20   provided, including covered compounded drug prescriptions, were

21   submitted to ESI for payment by TRICARE.

22        13.     TRICARE provided health care benefits for certain

23   prescription drugs, including certain topical compounded creams and

24   ointments, which were medically necessary and prescribed pursuant to

25   TRICARE rules and regulations.       In order to become a pharmacy

26   entitled to submit claims for reimbursement to the TRICARE program, a

27   pharmacy was required to execute a “PSAO Pharmacy Affiliation

28   Authorization” under which the pharmacy agreed to comply with all

                                           5
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 6 of 38 Page ID #:7



1    applicable state and federal laws including, among other things, that

2    no claims for reimbursement would be submitted to TRICARE for filling

3    a prescription absent proof that the prescription followed a face-to-

4    face examination by a physician, reflecting a bona fide doctor-
5    patient relationship, and that the fulfilling pharmacy would collect

6    a copayment from the beneficiary at the time of dispensing a

7    prescription.

8         14.   In early 2015, TRICARE announced that, as of the beginning

9    of May 2015, it would no longer be reimbursing pharmacies for filling

10   prescriptions for compound creams at the lucrative reimbursement

11   rates it had been previously providing.        As a result of this

12   impending change in TRICARE’s reimbursement policy for compound

13   scripts, Professional Compounding, a business further discussed

14   herein, accelerated its solicitation of compound scripts in March and

15   April 2015 from its established marketers, resulting in the

16   presentation of over 2100 claims for compound scripts to TRICARE, in

17   the billed-for amount of over $14 million, in the two months directly

18   preceding the TRICARE cut-off date of May 2015.

19                             ILWU HEALTH CARE BENEFIT PLAN

20        15.   The International Longshore and Warehouse Union (“ILWU”) –

21   Pacific Maritime Association Welfare Plan (“the ILWU Plan”) was a

22   health care benefit program for active and retired dockworkers, ship

23   clerks, foremen and watchmen, as well as their qualified dependents

24   and survivors.    The ILWU Plan provided health care benefits for

25   hospital, medical, surgical care and prescription drugs.           The ILWU

26   Plan was a self-funded indemnity plan which received contributions

27   from employers, registered employees, and the ILWU to fund the plan.

28

                                           6
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 7 of 38 Page ID #:8



1    Union members were generally guaranteed the maximum benefit,

2    typically 100% of the charge for covered services

3         16.    All persons who enjoyed ILWU Plan eligibility and

4    qualified for hospital, medical and surgical benefits also typically

5    enjoyed eligibility for benefits under the ILWU Prescription Drug

6    Program.

7         17.    The ILWU Plan used OptumRX, a third party

8    administrator/insurer, to process and pay prescription drug claims

9    submitted by health care providers to fill prescriptions written for

10   ILWU plan beneficiaries.      To bill OptumRX for prescription drugs

11   provided to ILWU Plan beneficiaries, a health care provider would

12   submit a claim electronically on a standard claim form (Form 1500),

13   identifying, among other things, the patient’s name and

14   identification number, diagnosis, the type of drug dispensed to the

15   ILWU Plan member, the date of service, the charge for the service,

16   the prescribing physician, and the provider.         OptumRX only reimbursed

17   providers for medically necessary prescription drugs.           OptumRX sent

18   reimbursement checks to providers through United States mail.

19        18.      In order to become a pharmacy entitled to submit claims

20   for reimbursement to the ILWU Plan, a pharmacy was required to

21   execute an agreement with OptumRX, whereby it would become an OptumRX

22   Credentialed Pharmacy.      Pursuant to this agreement, the pharmacy

23   agreed to comply with all applicable state and federal laws relating

24   to fraud and abuse.     Based upon guidance provided by OptumRX in its

25   handbook, this included the requirement of avoiding, among other

26   things, illegal remuneration schemes, script mills, and altered and

27   forged prescriptions.

28

                                           7
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 8 of 38 Page ID #:9



1         19.   Between early 2014 until the beginning of May 2015, it was

2    well-known within the compounding industry, among pharmacists and

3    marketers alike, that TRICARE paid some of the highest rates of

4    reimbursement for the fulfillment of prescriptions for compound

5    creams and related medications.       The ILWU Plan also offered higher

6    rates of reimbursement for compound creams than other comparable

7    health care providers, although generally not quite as generous as

8    TRICARE, and it continued doing so through the middle of 2016.

9                                               IV.
10                              STATEMENT OF PROBABLE CAUSE
11                    Background and Summary of the Criminal Scheme
12        20.   At all relevant times, JAMES NATE BELL (“BELL”) was a

13   resident of Anaheim, California.          BELL was the beneficial owner and

14   manager of a pharmacy known as Professional Compounding Pharmacy LLC

15   (“Professional Compounding”), located at 721 W. Whittier Boulevard.,

16   Suite H, La Habra, California, with a second location at 570 Central

17   Avenue, Brea, California.      Professional Compounding specialized in

18   the preparation of compound medications, especially compound creams,

19   based upon prescriptions (“scripts”) authorized by physicians and

20   physician’s assistants, which typically yielded extremely high rates

21   of reimbursement from government and private insurance companies.

22        21.   BELL was also the beneficial owner and manager of two

23   successive and functionally equivalent purported medical marketing

24   companies, Algia Pharmaceuticals MR&D, located at 1440 East Stearns

25   Avenue, La Habra, California, and Algia Inc., located at 560 Peralta

26   Hill Drive, Anaheim Hills, California (“Algia”).          Algia did not

27   actually provide any medical marketing or advertising services for

28   Professional Compounding or for any other pharmacy.          Rather, it

                                           8
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 9 of 38 Page ID #:10



1    served as a financial conduit that enabled Professional Compounding

2    indirectly to pay commissions and/or kickbacks to sales agents and

3    medical marketers who solicited prescriptions for compound creams

4    from physicians and then routed these scripts, once obtained, to

5    Professional Compounding for fulfillment.

6          22.   REGINA PIEHL (“PIEHL”) was a resident of Los Angeles,

7    California.    PIEHL served as a sales agent/marketer for Products For

8    Doctors (“PFD”) and in that capacity engaged physicians and

9    physician’s assistants to write scripts for compound creams that were

10   routed by PIEHL to PFD and ultimately to Professional Compounding for

11   fulfillment.    PIEHL also served as the owner and operator of a

12   medical care spa known as Coastal Therapy Group, Inc. (“CTG”), which

13   was located at 16818 Hawthorne Boulevard, in Lawndale, California in

14   a building owned by PIEHL.

15         23.   In her capacity as a sales agent/marketer of scripts for

16   compound creams and related compound medications for Professional

17   Compounding, PIEHL operated three different business entities through

18   which she received and paid commissions for the referral of scripts

19   to Professional Compounding: namely, (1) Worldwide Marketing Group

20   (“WMG”), located as 350 Bellino Drive, Pacific Palisades, California;

21   (2) Global Management Network, Inc. (“GMN”), located at 16818

22   Hawthorne Boulevard, Lawndale, California; and (3) Century Therapy

23   Group, Inc., located at 350 Bellino Drive, Pacific Palisades,

24   California.

25         24.   MICHAEL EDWARDS, M.D. (“EDWARDS”) was a resident of

26   Huntington Beach, California.       With the assistance of PIEHL, EDWARDS

27   set up and supervised sham clinical pain studies at two different

28   clinics he established that treated patients only once or twice a

                                           9
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 10 of 38 Page ID #:11



1     week, usually on the weekends. One of these weekends clinics was

2     located at CTG or Century Tech(which was owned by PIEHL) (“the CTG

3     clinic”), and the second weekend clinic was located at 3142 East

4     Plaza Boulevard, Unit T, National City, California, (“the National
5     City clinic”).    EDWARDS’ clinical studies were supposed to analyze

6     the effectiveness of compound creams, and related compound

7     medications, as an alternative to commonly-prescribed oral

8     medications, such as opioids, for the treatment of pain.           In fact,

9     EDWARDS’s pain studies exclusively targeted patients who had

10    government or private insurance that paid lucrative reimbursement

11    rates for compounded creams and related medications, and its purpose

12    was simply to generate a high and recurring volume of scripts for

13    compounded creams for patients participating in the studies, the vast

14    majority of which were then routed to Professional Compounding

15    through PIEHL and PFD.

16         25.   EDWARDS received substantial commission payments from PIEHL

17    for having referred all of those compound scripts to Professional

18    Compounding through PIEHL and PFD.        PIEHL disguised these commission

19    payments to EDWARDS as supposed charitable contributions to EDWARD’S

20    alleged non-profit research organization, the Foundation for the

21    Permanent Elimination of Nerve Pain and Disability (“the

22    Foundation”), located at 21039 South Figueroa Street, Suite 201,

23    Carson, California, or as payments to one of EDWARDS’ business

24    entities, namely, the Mobil Medical Records Association (“MMRA”), at

25    the same address.

26         26.   SARA SAMHAT (“SAMHAT”) served as a marketer who assisted

27    EDWARDS in the routing of scripts for compounded creams and related

28    medications to PIEHL and to PFD.       SAMHAT received commission payments

                                           10
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 11 of 38 Page ID #:12



1     from PIEHL for the routing of these scripts for compounded

2     medications to PFD and ultimately to Professional Compounding.            These

3     commission payments were directed in many instances by PIEHL to

4     SAMHAT’s marketing company, known as Mobil Medical Records

5     Technology, Inc.(“MMRT”), also located at 21039 South Figueroa

6     Street, Suite 201, Carson, California.

7          27.   “Physician 1” was a licensed California physician, who was

8     hired and paid by EDWARDS to work at the National City clinic.

9     Physician No. 1 was encouraged, directly and indirectly, by EDWARDS

10    to prescribe compound creams or related compound medications to treat

11    patients recruited by EDWARDS and his staff to attend the clinic as

12    part of his purported pain study.

13         28.   Nurse Practitioner 1 (“NP 1”) was a licensed California

14    nurse practitioner, who was hired by PIEHL to work with EDWARDS at

15    the CTG clinic and subsequently referred by PIEHL to assist EDWARDS

16    in treating patients who attended EDWARDS’ National City clinic.                NP

17    No. 1 was encouraged, directly and indirectly, by PIEHL, EDWARDS AND

18    SAMHAT, to prescribe compound creams or related compound medications

19    to treat patients recruited by EDWARDS and his staff to seek

20    treatment at the two clinics through which he conducted his sham pain

21    studies.

22         29.   During the calendar years of 2013-2015, inclusive, the

23    period of time during which BELL, PIEHL, EDWARDS, SAMHAT, and others

24    known and unknown, operated Professional Compounding,           Professional

25    Compounding had the following TRICARE claims activity, substantially

26    all of which was for filling prescriptions for compounded creams and

27    related compound medications:

28

                                           11
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 12 of 38 Page ID #:13



1        CALENDAR        NUMBER OF          AMOUNT       AMOUNT PAID         AVG
           YEAR            CLAIMS          CLAIMED                       PMT/CLAIM
2          2013              62            $60,344          $58,004         $936
           2014             1342         $5,120,445       $4,407,585       $3,284
3          2015             2745         $17,477,141     $14,707,029       $5,358
4                              A.    THE FRAUDULENT SCHEME
5          30.      Beginning at least as early as in or about April 2014, and
6     continuing to in or about May 2016, in Los Angeles and Orange
7     Counties, within the Central District of California, and elsewhere,
8     BELL, PIEHL, EDWARDS and SAMHAT, together with others known and
9     unknown, knowingly, willfully, and with the intent to defraud,
10    executed and attempted to execute a scheme and artifice to obtain
11    money from health care benefit programs, namely TRICARE and the ILWU
12    Plan, by means of materially false and fraudulent pretenses and
13    representations and the concealment of material facts in connection
14    with the delivery of and payment for health care benefits, items, and
15    services.
16                                   Evidence of the Scheme
17                Information from CI, and Employee and Patient Interviews
18         31.    In concluding that BELL, EDWARDS, PIEHL and SAMHAT, and
19    others known and unknown have committed the Subject Offenses, I have
20    relied on interviews conducted with a confidential informant (“CI”),
21    Professional Compounding employees, and patients who were prescribed
22    compounded drugs manufactured by Professional Compounding; financial
23    and provider records; and information supplied in response to
24    subpoenas issued in this investigation.        As noted above, these facts
25    are not an exhaustive recitation of all the evidence gathered to date
26    but, I submit, are sufficient to establish probable cause.
27         Setting Up a Compound-Cream Script Mill at the CTG Clinic
28

                                           12
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 13 of 38 Page ID #:14



1                a.    EDWARDS and PIEHL, and others known and unknown,

2     agreed to take, and took, the following steps, among others, to

3     establish a compound script mill in which ILWU-Plan beneficiaries

4     were recruited, along with NP 1, to generate, prescribe and fill

5     multiple scripts for medically unnecessary compound creams that were

6     subsequently submitted to Professional Compounding for lucrative

7     reimbursement and to fund payments to downstream marketers:

8                      i.     In or about early 2014, PIEHL offered NP 1 a

9     part-time job as a nurse practitioner at a clinic at CTG,

10    representing to NP 1 that she was a business partner of EDWARDS, as

11    well as a licensed registered nurse, and that NP 1 would be

12    compensated between $500 and $1500 a day, as a flat rate, to do

13    follow up visits from time to time for EDWARDS’ patients at CTG;

14                     ii.     Shortly after NP 1 accepted the job, NP 1 was

15    contacted by PIEHL approximately one Saturday a month to travel to

16    the CTG clinic to perform follow up visits on EDWARDS’ patients, and

17    in that connection NP 1 was encouraged, particularly by PIEHL, to

18    prescribe compound cream medications to address the pain issues

19    reported by EDWARDS’ patients, which he did;

20                     iii.    PIEHL would often bring the patients into the

21    treatment room used by NP 1 with pre-printed prescription forms

22    containing specific menu options for the prescribing of compound

23    creams, so that NP 1 merely had to check individual boxes on the

24    forms to ensure the recommended compound creams were prescribed;

25                     iv.    The CTG clinic solicited patient beneficiaries

26    from the ILWU Plan by offering payments of $200 per patient if the

27    patients sought treatment for their pain symptoms by requesting

28    compound cream medications, based in part on the pretense that the

                                           13
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 14 of 38 Page ID #:15



1     patients were participating in an authorized study conducted by

2     EDWARDS of the effectiveness of these compound cream medications for

3     which they were entitled to be compensated;

4                      v.      In truth and in fact, the alleged pain study was

5     a sham and the $200 payments served solely as a ruse to attract ILWU

6     plan beneficiaries and induce them to accept compound cream

7     prescriptions, which were subsequently sent to Professional

8     Compounding through PFD for processing by the ILWU Plan at high rates

9     of reimbursement; Professional Compounding subsequently paid a

10    significant portion of the reimbursement proceeds it received from

11    the ILWU Plan to downstream marketers, such as PIEHL and SAMHAT;

12                     vi.     EDWARDS also separately treated a number of

13    patients at the CTG clinic, all of whom were also paid $200 per

14    visit, and he wrote a number of compound cream prescriptions for

15    these patients that were subsequently submitted to Professional

16    Compounding for fulfillment, as a result of which EDWARDS received

17    referral fees through PIEHL;

18                     vii.     After the ILWU Plan beneficiaries completed

19    their initial visits at the CTG clinic with either EDWARDS or NP 1,

20    they were provided with a check for $200 by PIEHL, or by others

21    acting under PIEHL’s direction, which was drawn on the bank account

22    of the Foundation for the Permanent Elimination of Nerve Pain and

23    Disability, the alleged non-profit research foundation controlled by

24    EDWARDS.

25                     viii.        NP 1 was never informed either by EDWARDS or

26    by PIEHL that the patients he was treating were being paid $200 to

27    attend the clinic or that they were participating in a clinic pain

28    study conducted by EDWARDS to evaluate the effectiveness of compound

                                           14
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 15 of 38 Page ID #:16



1     cream medications, or for any other genuine medical or scientific

2     purpose.

3          Setting Up a Second Compound-Cream Mill in National City

4                b.    EDWARDS, PIEHL and SAMHAT, and others known and

5     unknown, agreed to take, and took, the following steps, among others,

6     to establish a second compound script mill in which TRICARE

7     beneficiaries were recruited, along with NP 1 and Physician 1, to

8     generate, prescribe and fill multiple scripts for medically

9     unnecessary compound creams that were subsequently submitted to

10    Professional Compounding for lucrative reimbursement by TRICARE:

11                     i.     In or about August 2014, as interest in

12    soliciting new ILWU Plan beneficiaries to receive compound scripts

13    waned, EDWARDS, in consultation with PIEHL, decided to initiate a

14    second sham pain study targeting TRICARE beneficiaries located in the

15    San Diego area, which had a large         population of elderly U.S.

16    veterans, including many Filipino veterans;

17                     ii.     To implement this purpose, EDWARDS, assisted by

18    PIEHL and SAMHAT, secured office space from an existing chiropractic

19    practice and set up the National City clinic in around August or

20    September 2014 to offer treatment for pain to TRICARE

21    patients/beneficiaries exclusively on the weekends, typically on

22    Friday or Saturday, when EDWARDS and SAMHAT would travel down from

23    Los Angeles to oversee the operation of the clinic;

24                     iii.    The National City clinic solicited patient

25    beneficiaries from TRICARE by offering payments of $200 per patient

26    if the patients sought treatment for their pain symptoms at the

27    clinic and filled out paperwork for the purported study, based in

28    part on the pretense that the patients were participating in a study

                                           15
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 16 of 38 Page ID #:17



1     conducted by EDWARDS’ alleged non-profit Foundation concerning the

2     effectiveness of pain therapies that provided an alternative to

3     standard oral medications (such as opioids), focusing in particular

4     on compound creams;

5                      iv.   In truth and in fact, the Foundation’s alleged

6     pain study was a sham, and while EDWARDS hired and paid office staff

7     through his Foundation to obtain paperwork on the patients’ pain

8     history, he never collected or retained data concerning the

9     effectiveness of the treatments or medications they received through

10    the National City clinic; in effect, the $200 payments served solely

11    as a ruse to attract TRICARE plan beneficiaries and induce many of

12    them to accept compound cream prescriptions, which were subsequently

13    submitted to Professional Compounding at extremely high rates of

14    reimbursement;

15                     v.    The most important written information obtained

16    by EDWARDS’ office staff from their intake with the TRICARE patients

17    participating in the purported study was their gathering of insurance

18    information and military identification, as reflected by the fact

19    that office staff was instructed as the first item of their “Photo

20    Copy Checklist” to ensure that a copy of each patient’s TRICARE card

21    and military ID was maintained in the file for subsequent billing;

22                     vi.   Aside from hiring marketers and staff at the

23    National City clinic through the Foundation to solicit TRICARE plan

24    beneficiaries and obtain necessary identifying TRICARE insurance

25    information, EDWARDS, with the assistance of PIEHL, hired NP 1 and

26    Physician 1, as well as other physicians and physician assistants,

27    regularly to work at the clinic on weekends, and EDWARDS and PIEHL

28    jointly paid compensation to NP 1 and Physician 1 for their work at

                                           16
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 17 of 38 Page ID #:18



1     the clinic on a per diem basis through various corporations that they

2     separately controlled;

3                      vii. In connection with NP 1’s work at the National

4     City clinic, NP 1 was directly and indirectly encouraged by EDWARDS,

5     as well as by others working at the clinic, to prescribe a nearly

6     identical set of compound cream medications to virtually all the

7     patients he treated from a pre-printed form that was provided to him

8     by the clinic, and shortly after NP 1 completed treating patients he

9     occasionally overheard EDWARDS informing patients that they would be

10    getting paid;

11                     viii.        When EDWARDS engaged Physician 1 to work at

12    the National City clinic, he informed him that, in collaboration with

13    SAMHAT, he set up the clinic to study the effectiveness of compound

14    cream medications for the treatment of pain, and EDWARDS and SAMHAT

15    provided Physician 1 with a small number of prescription templates

16    from particular pharmacies that contained specific menu options for

17    the prescribing of compound cream scripts, several of which they

18    recommended as having been highly effective;

19                     ix.     Relying in significant part on the

20    recommendations of EDWARDS, who was acting in coordination with

21    SAMHAT, Physician 1 wrote several hundred scripts for compound creams

22    for numerous TRICARE beneficiaries between approximately October 2014

23    and January 2015, the vast majority of which were forwarded to

24    Professional Compounding for fulfillment through PFD, and resulted in

25    several million dollars in reimbursements from TRICARE to

26    Professional Compounding and in payments by Professional Compounding

27    to downstream marketers such as PIEHL and SAMHAT;

28

                                           17
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 18 of 38 Page ID #:19



1                      x.     After NP 1 and Physician 1 completed writing

2     compound scripts for individual patients at the National City clinic,

3     the scripts and patient files were transmitted to the custody of

4     SAMHAT, who reviewed the scripts and in some instances told Physician

5     1 to check certain boxes on the script forms that he had supposedly

6     overlooked or omitted, after which the scripts were routed by SAMHAT

7     and by office staff working under the direction of          EDWARDS and

8     SAMHAT to PFD before finally being transmitted to Professional

9     Compounding; in several instances, SAMHAT and EDWARDS also caused the

10    insurance cards and military identification cards of TRICARE

11    beneficiaries, containing personal identifying information (such as

12    social security numbers),      to be faxed electronically to PFD, along

13    with their compound cream scripts;

14                     xi.    On several occasions, the scripts that were

15    written by NP 1 and Physician 1 for compound creams were modified

16    without the consent of NP 1 or Physician 1 after they were turned

17    over to the custody of SAMHAT and EDWARDS and transmitted to PFD and

18    then to Professional Compounding, such that the modified scripts

19    reflected that between six and eleven refills of the compound cream

20    scripts were authorized, when in fact NP 1 and Physician 1 only

21    actually authorized refills of these scripts on an as-needed basis;

22    the vast majority of these fraudulently modified          scripts for refills

23    were submitted to ESI by Professional Compounding for payment by

24    TRICARE;

25                     xii.    When the issue arose as who was going to bear

26    responsibility for paying for the compound creams that were

27    prescribed through the pain study conducted at the National City

28    clinic, SAMHAT falsely assured patients that the clinic would be

                                           18
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 19 of 38 Page ID #:20



1     providing patients with a free trial for a month of these creams,

2     while EDWARDS told TRICARE beneficiaries not to worry because they

3     would not be required to make any out-of-pocket payments for these

4     creams even if their insurance provider was billed for the creams.

5     In truth, EDWARDS and SAMHAT both well knew that: (1) TRICARE would

6     be paying extremely high rates of reimbursement for these compound

7     cream claims, as much as $3000-10,000 per tube of cream; (2) TRICARE

8     had not agreed to waive their beneficiaries’ obligation to make a co-

9     payment on these compound cream prescription claims, and (3) TRICARE

10    had neither been informed of, nor agreed to, paying for compound

11    creams prescribed in connection with EDWARDS’ purported pain study.

12                      xiii.      EDWARDS also separately treated a number of

13    patients on his own at the National City clinic, all of whom were

14    also paid $200 per visit, and he wrote a number of compound cream

15    prescriptions for these patients that were subsequently submitted to

16    Professional Compounding for fulfillment, as a result of which

17    EDWARDS received commission payments through the Foundation;

18                      xiv.    After the TRICARE beneficiaries completed their

19    initial visits at the National City clinic with either EDWARDS,

20    Physician 1 or    NP 1, and other physicians and physician assistants,

21    they were provided with a check for $200 by EDWARDS, or by others

22    acting at EDWARDS’ direction, which was drawn on the bank account of

23    the Foundation.

24         PFD Agrees To Accept Compound Scripts For Tricare Beneficiaries

25               c.     Beginning in or about September 2014, PIEHL contacted

26    one of the principals of PFD in order to secure PFD’s agreement to

27    accept a large volume of compound cream scripts for TRICARE

28    beneficiaries that were generated by the National City clinic, and

                                           19
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 20 of 38 Page ID #:21



1     PIEHL and PFD subsequently took the following steps to ensure that

2     these scripts would be provided to PFD and then forwarded to

3     Professional Compounding for submission to TRICARE at lucrative

4     reimbursements rates:

5                      i.     In early September 2014, PIEHL reported to the

6     principals of PFD that she had located a great new program down in

7     San Diego involving a pain study affiliated with EDWARDS that focused

8     on prescribing compound creams for TRICARE beneficiaries, and she

9     wanted to refer these scripts to PFD for processing with the

10    compounding pharmacies with which PFD was affiliated, including

11    Professional Compounding;

12                     ii.    In internal discussions among the principals of

13    PFD, there was concerns that PFD would not be able to accept this

14    business, because TRICARE was a federally funded-health insurance

15    program and receipt and/or payments of commissions or referral fees

16    to marketers for the submission of such scripts to pharmacies would

17    potentially violate federal anti-kickback statutes; in fact, the

18    sales commission agreement between PFD and Algia, the marketing arm

19    of Professional Compounding, expressly provided that there shall be

20    “[n]o Commission for Government-Paid Prescriptions.” However,

21    defendant BELL falsely assured the principals of PFD that payment of

22    commissions to PFD by Algia would not run afoul of the federal anti-

23    kickback statute because Algia was an independent marketing company,

24    separate from Professional Compounding, such that PFD was not

25    effectively receiving commission payments from a pharmacy.

26                     iii.   Despite the legal and contractual impediments to

27    PFD’s acceptance of PIEHL’s proposal to process compound scripts for

28    TRICARE beneficiaries, PFD overruled the reservations of other PFD

                                           20
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 21 of 38 Page ID #:22



1     principals and accepted the referral of a large number of compound

2     scripts for TRICARE beneficiaries from the National City clinic

3     between October 2014 and May 2015, which were subsequently submitted

4     to Professional Compounding for fulfillment and reimbursement by

5     TRICARE;

6                      iv.   As a result of PFD’s decision, PFD received over

7     $9 million in commission payments for the referral of compound

8     scripts for TRICARE beneficiaries from Professional Compounding

9     between October 2014 and May 2015, and PIEHL received over $2.5

10    million in commission payments from PFD, a significant portion of

11    which she transferred to EDWARDS and SAMHAT through various entities

12    that they jointly controlled;

13                     v.    After TRICARE significantly reduced its

14    reimbursement rates for compound creams starting in the beginning of

15    May 2015, PFD discontinued its submission to Professional Compounding

16    of compound scripts for TRICARE beneficiaries; however, it continued

17    to accept and submit compound scripts for ILWU beneficiaries that

18    originated from the CTG clinic through approximately April 2016,

19    because OptumRX continued to pay reimbursements on behalf of ILWU

20    Plan beneficiaries for compound cream prescriptions at relatively

21    high levels through April 2016.

22         Fraudulent Claims Submitted To TRICARE and the ILWU Plan

23               d.    BELL, and others known and unknown, used, and directed

24    employees of Professional Compounding to accept compounded drug

25    prescription forms that were distributed to marketers and doctors for

26    the purpose of filling compounded drug prescriptions.           The forms

27    identified multiple compounded drug formulations, purportedly to

28    treat pain, stretch marks, migraines, and wounds, and to promote

                                           21
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 22 of 38 Page ID #:23



1     general wellness, that were included because they provided the

2     maximum possible TRICARE and/or ILWU Plan reimbursements, not because

3     they addressed legitimate, individual patient needs or were medically

4     necessary.

5                 e.   BELL, aided and abetted by PIEHL, EDWARDS, and SAMHAT

6     filled and caused to be filled compounded drug prescriptions and

7     caused false and fraudulent claims for reimbursement to be submitted

8     to TRICARE and to the ILWU Plan, and to other private health care

9     programs, claims that were demonstrably spurious because, among other

10    things:

11                     i.     Substantially all of the prescriptions were

12    faxed or electronically sent to Professional Compounding from

13    marketers to whom Professional Compounding had agreed to pay illegal

14    kickbacks disguised as advertising or marketing fees, when in truth

15    and in fact these scripts were solicited from doctors and patients

16    who were paid by marketers principally in order to enable these

17    marketers to realize kickbacks on each script reimbursement by

18    TRICARE, the ILWU Plan, or other private health care benefit

19    programs.

20                     ii.     Substantially all of the prescriptions were

21    identically or nearly identically described on the same or similar

22    prescription form or pad that identified pre-formulated compounds,

23    and these forms typically originated with Professional Compounding

24    and were refined by the marketers to maximize reimbursement rates.

25                     iii.   Few, if any, of the beneficiaries for whom the

26    prescriptions were provided ever paid, nor did Professional

27    Compounding attempt or ever intend to collect, any co-payment as

28    required by TRICARE.

                                           22
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 23 of 38 Page ID #:24



1                      iv.    The relatively small number of purported

2     prescribing physicians recurred on multiple prescriptions and on

3     multiple refills of prescriptions, even though in several instances

4     these physicians did not in fact actually prescribe multiple refills

5     but indicated only that refills were authorized on an as-needed

6     basis.

7                      v.      Professional Compounding conducted little, if

8     any, due diligence upon receipt of the prescriptions to verify

9     whether, in fact, the beneficiaries actually sought the prescribed

10    medications.    Indeed, in several instances Professional Compounding

11    either deliberately refrained from calling beneficiaries to avoid

12    giving notice to beneficiaries or in other instances ignored

13    beneficiaries’ complaints that the prescriptions were either

14    ineffective or not needed at all, especially after the initial round

15    of prescriptions had been sent out.

16                     vi.      The compounded formulations were virtually

17    identical for all of the beneficiaries regardless of their purported

18    illnesses, and none of the prescriptions was specifically formulated

19    based on the individualized needs, medical history, allergic reaction

20    potential, contraindications, or conflicts with other prescription

21    medications that were unique to each beneficiary.

22                     vii.      In submitting reimbursement claims for the

23    compound cream prescriptions filled at Professional Compounding, BELL

24    generally billed the health insurance providers based upon use of a

25    relatively expensive base cream ingredient known as Versepro, when in

26    fact BELL typically used a significantly less expensive base cream in

27    preparing the compound cream mixtures, which if accurately reported

28

                                           23
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 24 of 38 Page ID #:25



1     to TRICARE or the ILWU Plan would have warranted a lower

2     reimbursement amount.

3          Bell’s Attempt To Conceal the Tricare Kickback Scheme

4                f.    In or about August 20, 2016, in connection with

5     responding to TRICARE inquiries regarding the business records and

6     activities of Professional Compounding, BELL requested a meeting with

7     PFD and one of the other principals of PFD to discuss concerns he had

8     regarding the fact that Professional Compounding had been improperly

9     paying millions dollars in kickbacks to PFD based on adjudicated

10    claims paid by TRICARE to Professional Compounding.

11               g.     In this meeting, BELL conceded that he was not

12    supposed to be paying referral or commission fees to PFD on TRICARE

13    claims (as prohibited in the existing contract between PFD and

14    Algia), but he proposed that PFD execute a new, backdated contract

15    with Algia, pursuant to which all money that Algia historically paid

16    to PFD would be accounted for as commission payments for referrals of

17    compound scripts reimbursed by private or PPO insurance plans, not by

18    TRICARE.

19               h.    Based on this new proposed fictitious contract between

20    Algia and PFD, Algia would make commission payments to PFD, and other

21    marketers, “equivalent to 97.5% of adjudicated amounts paid by non-

22    government sponsored private insurance for compounded prescription

23    drugs,” as opposed to the 43% commission payment provided for in the

24    actual existing contract between Algia and PFD.          By falsely revising

25    the contract in this way and backdating it to make it look like it

26    was executed contemporaneously, BELL indicated that he could explain

27    to auditors or those reviewing his business accounts that all the

28    monies he paid to PFD related to referral fees owed based on

                                           24
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 25 of 38 Page ID #:26



1     reimbursement of private insurance claims, rather than based on

2     referral fees for reimbursement of TRICARE claims.

3                i.    In providing a copy of this fictitious contract to two

4     of the principals of PFD, defendant BELL assured the PFD participants

5     that if they agreed to execute this new proposed fictitious contract,

6     defendant BELL would be able to survive government scrutiny of his

7     business practices at Professional Compounding and Algia and the PFD

8     principals would never have to hear about this again.

9

10                     B.    EXECUTIONS OF THE FRAUDULENT SCHEME

11         32.   On or about January 29, 2020, a Federal Grand Jury for the
12    United States District Court for the Central District of California
13
      returned an Indictment on charges related to the Subject Offenses
14
      aforementioned in this affidavit.         The Indictment charged twenty-one
15
      counts of aiding and abetting involving BELL, who aided and abetted
16
      by PIEHL, EDWARDS and SAMHAT, knowingly and willfully executed and
17

18    attempted to execute the fraudulent scheme described above, by

19    submitting and causing to be submitted to TRICARE and the ILWU Plan

20    the following false and fraudulent claims:
21     DATE       CLAIM(S)
22     2/9/15     Claim submitted by Professional Compounding to
                  TRICARE in the approximate amount of $16,673
23                for compounded drug prescription in the name
                  of beneficiary F.G.
24     2/9/15     Claim submitted by Professional Compounding to
                  TRICARE in the approximate amount of $4,443
25
                  for compounded drug prescription in the name
26                of beneficiary C.G.
       3/9/15     Claim submitted by Professional Compounding to
27                TRICARE in the approximate amount of $16,673
                  for compounded drug prescription in the name
28                of beneficiary F.G.
                                           25
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 26 of 38 Page ID #:27



1      DATE       CLAIM(S)
       3/9/15     Claim submitted by Professional Compounding to
2                 TRICARE in the approximate amount of $4,443
3                 for compounded drug prescription in the name
                  of beneficiary C.G.
4      3/31/15    Claim submitted by Professional Compounding to
                  TRICARE in the approximate amount of $4,443
5                 for compounded drug prescription in the name
                  of beneficiary D.S.
6      3/31/15    Claim submitted by Professional Compounding to
7                 TRICARE in the approximate amount of $4,443
                  for compounded drug prescription in the name
8                 of beneficiary C.S.
       3/31/15    Claim submitted by Professional Compounding to
9                 TRICARE in the approximate amount of $16,673
                  for compounded drug prescription in the name
10                of beneficiary C.S.
11     4/23/15    Claim submitted by Professional Compounding to
                  TRICARE in the approximate amount of $4,443
12                for compounded drug prescription in the name
                  of beneficiary D.S.
13     4/23/15    Claim submitted by Professional Compounding to
                  TRICARE in the approximate amount of $4,443
14                for compounded drug prescription in the name
15                of beneficiary D.S.
       4/23/15    Claim submitted by Professional Compounding to
16                TRICARE in the approximate amount of $16,673
                  for compounded drug prescription in the name
17                of beneficiary D.S.
       7/9/15     Claim submitted by Professional Compounding to
18                OptumRX in the approximate amount of $1000 for
19                compounded drug prescription in the name of
                  beneficiary P.S.
20     7/9/15     Claim submitted by Professional Compounding to
                  OptumRX in the approximate amount of $1000 for
21                compounded drug prescription in the name of
                  beneficiary B.S.
22     7/21/15    Claim submitted by Professional Compounding to
23                OptumRX in the approximate amount of $1000 for
                  compounded drug prescription in the name of
24                beneficiary P.S.
       12/7/15    Claim submitted by Professional Compounding to
25                OptumRX in the approximate amount of $11,958
                  for compounded drug prescription in the name
26                of beneficiary S.S
27     1/4/16     Claim submitted by Professional Compounding to
                  OptumRX in the approximate amount of $11,958
28

                                           26
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 27 of 38 Page ID #:28



1      DATE        CLAIM(S)
                   for compounded drug prescription in the name
2                  of beneficiary B.S.
3      1/29/16     Claim submitted by Professional Compounding to
                   OptumRX in the approximate amount of $12,078
4                  for compounded drug prescription in the name
                   of beneficiary B.S.
5      2/2/16      Claim submitted by Professional Compounding to
                   OptumRX in the approximate amount of $12,078
6                  for compounded drug prescription in the name
7                  of beneficiary A.C.
       2/2/16      Claim submitted by Professional Compounding to
8                  OptumRX in the approximate amount of $12,078
                   for compounded drug prescription in the name
9                  of beneficiary V.C.
       2/16/16     Claim submitted by Professional Compounding to
10                 OptumRX in the approximate amount of $12,078
11                 for compounded drug prescription in the name
                   of beneficiary A.C.
12     2/16/16     Claim submitted by Professional Compounding to
                   OptumRX in the approximate amount of $12,078
13                 for compounded drug prescription in the name
                   of beneficiary V.C.
14
       4/8/16      Claim submitted by Professional Compounding to
15                 OptumRX in the approximate amount of $12,080
                   for compounded drug prescription in the name
16                 of beneficiary A.C.

17                                THE MAIL FRAUD SCHEME
18    33.     The Indictment also charged six counts of mail fraud, involving
19    BELL, PIEHL, EDWARDS and SAMHAT, who together with others known and
20    unknown to the Grand Jury defrauded, devised, participated in, a
21    scheme and artifice to obtain money and property from TRICARE and
22    from ILWU Plan, and from other health care benefit programs, by means
23    of materially false and fraudulent pretenses, representations, and
24    promises, and the concealment of material facts.
25

26

27

28

                                           27
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 28 of 38 Page ID #:29



1          34.   On or about the dates set forth below, in Los Angeles and

2     Orange   Counties,    within   the   Central    District    of   California      and

3     elsewhere,   BELL,   PIEHL,    EDWARDS,   and   SAMHAT,    for   the   purpose   of

4     executing and attempting to execute the above-described scheme to

5     defraud, willfully caused the items below to be placed in an authorized

6     depository for mail to be sent and delivered by the United States

7     Postal Service, according to the directions thereon:

8     DATE      ITEM MAILED
      2/5/15    TRICARE payment, check no. 8327230, in the
9               approximate amount of $298,641 and payable to
10              Professional Compounding Pharmacy was mailed
                from ESI offices located in Maryland Heights,
11              MO to Professional Compounding Pharmacy,
                located La Habra, CA
12    3/5/15    TRICARE payment, check no. 8333105, in the
                approximate amount of $418,910 and payable to
13              Professional Compounding Pharmacy was mailed
14              from ESI offices located in Maryland Heights,
                MO to Professional Compounding Pharmacy,
15              located in La Habra, CA
      4/30/2015 TRICARE payment, check no. 8344629, in the
16              approximate amount of $1,361,464 and payable to
                Professional Compounding Pharmacy was mailed
17              from ESI offices located in Maryland Heights,
                MO to Professional Compounding Pharmacy,
18
                located La Habra, CA
19    5/14/15   TRICARE payment, check no. 8347615, in the
                approximate amount of $2,999,915 and payable to
20              Professional Compounding Pharmacy was mailed
                from ESI offices located in Maryland Heights,
21              MO to Professional Compounding Pharmacy,
                located La Habra, CA
22
      10/25/15  ILWU Plan payment, check no. 564983, in the
23              approximate amount of $74,076 and payable to
                Professional Compounding Pharmacy was mailed
24              from OptumRX offices located in Schaumberg, IL
                to Professional Compounding Pharmacy located in
25              Brea, CA
      3/17/16   ILWU Plan payment, check no. 8497885, in the
26
                approximate amount of $106,382 and payable to
27              Professional Compounding Pharmacy was mailed
                from OptumRX offices located in Cypress, CA to
28

                                           28
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 29 of 38 Page ID #:30



1     DATE          ITEM MAILED
                    Professional Compounding Pharmacy located in
2                   Brea, CA
3

4            32.   The Indictment also charged sixteen counts of Illegal

5     Remunerations related to health care fraud involving BELL, PIEHL and

6     EDWARDS identified below, who knowingly and willfully offered to pay,

7     paid, and caused to be offered and paid remuneration to marketers,

8     namely, the following payments, which constituted kickbacks in

9     exchange for providing prescriptions to Professional Compounding for

10    which payment could be made in whole and in part under a federal

11    health care program, namely, TRICARE, as follows:

12    DATE                     APPROXIMATE
                               AMOUNT
13    2/12/15       BELL       $140,316
      2/20/15       PIEHL      $19,400
14    2/20/15       PIEHL      $20,000
      3/12/15       BELL       $406,014
15    3/23/15       PIEHL      $19,070
      3/26/15       PIEHL      $4000
16    3/27/15       BELL       $687,616
      4/17/15       BELL       $760,501
17    4/23/15       PIEHL      $26,200
      4/24/15       BELL       $795,414
18
             33.   The Indictment also charged six counts of illegal receipt
19
      of remunerations involving PIEHL and SAMHAT identified below, who
20
      knowingly and willfully solicited and received remuneration, namely,
21
      the following payments, which constituted kickbacks in exchange for
22
      providing prescriptions to Professional Compounding for which payment
23
      could be made in whole and in part under a federal health care
24
      program, namely, TRICARE, as follows:
25
      DATE                     ITEM                            APPROXIMATE
26                                                             AMOUNT
      3/4/15       PIEHL       Check No. 6164 to entity        $33,884
27                             WWM from BofA 9702 in the
                               name of PFD signed by DL
28    3/8/15       EDWARDS     Check no. 1047 to entity        $16,800
                                           29
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 30 of 38 Page ID #:31



1     DATE                     ITEM                            APPROXIMATE
                                                               AMOUNT
2                              MMRA from OB 1860 signed
                               by PIEHL
3     3/9/15       EDWARDS     Check no. 1050 to entity        $6,000
                               the Foundation from OB
4                              1860 signed by defendant
                               PIEHL
5     3/23/15      SAMHAT      Check no. 1052 to entity        $17,000
                               MMRT from OB 1860 and
6                              signed by PIEHL
      4/5/15       SAMHAT      Check no. 0488 to entity        $5,100
7                              MMRA from BofA 0486 signed
                               by PIEHL
8     4/19/15      SAMHAT      Check no. 441 to entity         $16,400
                               MMRT from BofA 0486 signed
9                              by PIEHL
      5/14/15      PIEHL       Check no. 6556 to entity        $22,000
10                             CTG from BofA 9702 signed
                               by RV
11

12           34.   The Indictment also charged four counts of money laundering
13    involving BELL who knowingly engaged in, and aided and abetted, the
14    following monetary transactions described below, affecting interstate
15    commerce, in criminally derived property of a value greater than
16    $10,000, such property having been derived from a specified unlawful
17    activity, namely, mail fraud as specified in paragraphs 27-29 above,
18    in violation of Title 18, United States Code, Section 1341:
19    DATE          FINANCIAL TRANSACTION
20    2/23/15       Transfer of approximately $92,855 from JP
21                  Morgan Chase Bank account ending in number
                    4060 in the names of BELL and CB (“JPMC
22                  4060”) to Renick Cadillac by means of check
                    no. 1214, payable to Renick Cadillac, dated
23                  2/22/15
      5/21/15       Transfer of approximately $500,000 from JP
24                  Morgan Chase Bank account ending in number
25                  0852 in the names of Algia, Inc. (“JPMC
                    0852”) to Morgan Stanley, through wire
26                  transfer, reference no. ending 0164, Fed
                    wire no. ending 2460
27    6/24/15       Transfer of approximately $2,600,000.00 from
                    JPMC 0852 to Morgan Stanley, through wire
28

                                            30
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 31 of 38 Page ID #:32



1                 transfer, reference no. ending 1173, Fed
                  wire no. ending 2636
2     9/16/15     Transfer of approximately $3,927,014 from
3                 JPMC 4060 to Alliance Mutual Escrow, Inc.,
                  through a wire transfer, reference no.
4                 ending in 258E, Fed wire no. ending 2205 for
                  escrow no. 10778LW
5

6                                               V.
7                          BANK AND FINANCIAL INVESTMENT ACCOUNTS
8                                       JP Morgan Chase
9          35.    As previously described, BELL was the beneficial owner and
10    manager of two successive and functionally equivalent purported
11    medical marketing companies, Algia Pharmaceuticals MR&D and Algia
12    Inc., however, Algia did not actually provide any medical marketing
13    or advertising services for Professional Compounding or for any other
14    pharmacy.   Algia basically served as a sham company based out of
15    BELL’s primary residence, that he used to funnel TRICARE proceeds to
16    Algia and then to his personal bank accounts and pay, among other
17    things, commissions and/or kickbacks to individuals involved in the
18    fraud scheme.    BELL used the Algia bank accounts (primarily funded
19    with proceeds from the fraud scheme) to purchase among other things,
20    luxury vehicles, luxury jewelry, expensive paintings, exotic
21    vacations, a luxury home in Anaheim Hills, California, and fund
22    investment and retirement accounts in his and his wife’s names.
23         36.    According to bank records received from JP Morgan Chase
24    Bank (“JPMC”), Professional Compounding maintained bank account
25    number ending 0261 as their primary business account from 2013 to
26    2016.   This account was held in the name Professional Compounding
27    Pharmacy, signature James N. Bell and Amrutlal M. Shah, and opened on
28    or about February 11, 2013.      On or about July 29, 2014, Shah’s name
                                           31
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 32 of 38 Page ID #:33



1     was removed from this account and only BELL’s name remained as

2     signatory for JPMC 0261.

3          37.    According to bank records received from JP Morgan Chase

4     Bank (“JPMC”), Algia maintained bank account number ending 0852

5     (“JPMC 0852”) as their primary business account from 2015 to 2017.

6     This account was held in the name of Algia, Inc., signature James N.

7     Bell, and opened on or about January 7, 2015.

8          38.    According to bank records received from JP Morgan Chase

9     Bank (“JPMC”), James and Crystal Bell maintained bank account number

10    ending 4060 (“JPMC 4060”) as their primary personal account, and

11    maintained savings account number ending 0701 (“JPMC 0701”) from 2014

12    to 2018. These accounts were originally opened on or about October

13    16, 2010.    As of January 29, 2014, these accounts were held in the

14    name of James N. Bell or Crystal Bell.

15                                       Morgan Stanley

16         39.    According to financial investment records received from

17    Morgan Stanley (“MS”), James Bell and Crystal Bell maintained the

18    following accounts:

19                a.   Account number ending 1405 (“MS 1405”) held in the

20         name MSL FBO James N. Bell and Crystal Bell, CO-TTEE James            &

21         Crystal Bell, Trust U/A/ DTD 10/19/2015, signature James N. Bell

22         and Crystal Bell, and opened in or about November 22, 2014.

23         During the course of the above-described scheme, MS 1405

24         received at least $6,150,000.00 in tainted funds (proceeds from

25         the fraud scheme.)

26                b.   Account number ending 3104(“MS 3104”) held in the name

27         MSL FBO James N. Bell and Crystal Bell, CO-TTEE James & Crystal

28         Bell, Trust U/A/ DTD 10/19/2015, signature James N. Bell and

                                           32
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 33 of 38 Page ID #:34



1          Crystal Bell and opened in or about June 2015.          During the

2          course of the above-described scheme, MS 3104 received at least

3          $1,550,000.00 in tainted funds (proceeds from the fraud scheme.)

4                   PROBABLE CAUSE FOR SEIZURE OF THE SUBJECT VEHICLE
5          40.   In February, 2015, James and Crystal Bell paid

6     approximately $92,855 for the purchase of the Subject Vehicle, a 2015

7     Cadillac Escalade, VIN 1GYS3MKJ7FR578933.         An analysis of bank

8     records and purchase invoices shows the following:

9          a.    On or about February 12, 2015, the beginning balance in
10    JPMC 4060 was $18,105.91.
11
           b.    On or about February 13, 2015, check #1016 from Algia in
12
      the amount of $100,000.00 (proceeds from fraud scheme) was paid to
13
      James N. Bell and deposited into savings account JPMC 0701.
14
           c.    On or about February 22, 2015, the ending balance in JPMC
15

16    4060 was $23,614.09.

17         d.    On or about February 23, 2015, $80,000.00 from savings

18    account JPMC 0701 was transferred to JPMC 4060. The ending balance in
19    JPMC 4060 on February 23, 2015 was $103,057.02.
20
           e.    On or about February 23, 2015, check #1214 in the amount of
21
      $92,855 (from JPMC 4060) was paid to Renick Cadillac towards the
22
      purchase of the Subject Vehicle.       The ending balance in JPMC 4060 on
23

24    February 23, 2015, after check #1214 cleared was $10,201.28.

25         f.    The Subject Vehicle is believed to be located on the

26    premises of Bell’s residence, 560 S. Peralta Hills Drive, Anaheim,
27    California 92807.
28
        PROBABLE CAUSE FOR SEIZURE OF THE SUBJECT MORGAN STANLEY FINANCIAL
                                      33
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 34 of 38 Page ID #:35



1                                  INVESTMENT ACCOUNTS
2     Active Assets Account number ending 1405 (SUBJECT ACCOUNT 1)
3          44.   In May 2015, during beginning of the height of the fraud
4     scheme wherein BELL, PIEHL, EDWARDS, and SAMHAT knew that their
5     schemes would generate an exuberant amount of reimbursements from the
6     claims filed with TRICARE for, among other things, fraudulent
7     compounding prescriptions.      In one month alone, from their collective
8     efforts to generate claims to collect reimbursements from TRICARE,
9     there were four TRICARE checks totaling at least $8,441,000.00 that
10    Professional Compounding received from claims filed related to the
11    fraudulent compounding prescriptions during the above described fraud
12    scheme. The following checks were deposited into the Professional
13    Compounding checking account JPMC 0261, for which BELL was a
14    signatory:
15               a.   Tricare Check# 2338656 (dated 4/29/2015) for
16    $1,254,790.63 deposited to PCP JPMC 0261 on May 5, 2015
17               b.    Tricare Check# 8344629 (dated April 29, 2015) for
18    $1,361,464.19 deposited to PCP JPMC 0261 on May 5, 2015
19               c.    Tricare Check# 2341284 (dated May 13, 2015) for
20    $2,824,912.12 deposited to PCP JPMC 0261 on May 18, 2015
21               d.    Tricare Check# 8347615 (dated May 13, 2015) for
22    $2,999,915.63 deposited to PCP JPMC 0261 on May 18, 2015
23         45.   In the same month of May 2015, $8,400,000.00 in JPMC 0261
24    (proceeds from the fraud scheme) was withdrawn from Professional
25    Compounding via checks, electronic transfers, and wires, and
26    deposited into Algia JPMC 0852. On May 1, 2015, the beginning balance
27    in the Algia JPMC 0852 was approximately $45,000.00.
28

                                           34
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 35 of 38 Page ID #:36



1          46.      On or about May 1, 2015, the beginning balance in Subject

2     Account 1 was $50,164.89.      According to Morgan Stanley records there

3     were at least $6,150,000.00 in wires from JMC 0852 reflecting

4     transfers to Subject Account 1 during the fraud scheme as follows:

5          a.    May 21, 2015, $500,000.00 wire Ref# 147I0244, Fed ref

6     number ending 2621;

7          b.    May 27, 2015, $500,000.00 wire Ref# 147I0164, Fed ref

8     number ending 2460;

9          c.    June 5, 2015, $400,000.00 wire Ref# 156I0974, Fed ref

10    number ending 0860;

11         d.    June 24, 2015, $2,600,000.00, Ref: 175I1173, Fed ref number

12    ending 2636;

13         e.    August 11, 2015, $1,650,000.00 Ref: 223I0937, Fed ref

14    number ending 3988;

15         f.    January 12, 2016, $500,000.00 Ref: 012I0117, Fed ref number

16    ending 0533

17         47.   Other deposits made to Subject Account 1         during the fraud

18    scheme included a $150,000.00 transfer on January 13, 2016, Ref#

19    013I0127, Fed ref number ending 0228 from JPMC 4060 (James and

20    Crystal Bell).

21         48.   According to Morgan Stanley records, during the fraud

22    scheme there were approximately $2,879,000.00 in withdrawals from

23    Subject Account 1 that included:

24         a.    On June 8, 2015, a $400,000.00 transfer to Subject Account

25    2, confirmation number ending 1075

26         b.    On June 25, 2015, a $600,000.00 transfer, to Subject

27    Account 2 confirmation number ending 4379

28

                                           35
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 36 of 38 Page ID #:37



1          c.     On August 12, 2015, a $550,000.00 transfer, to Subject

2     Account 2, confirmation number ending 8315;

3          d.     On April 14, 2016, a $1,329,000.00 wire transfer, Ref#

4     10526722, Fed ref number ending 0085, to JPMS 4060 (BELL’s personal

5     checking account.

6               Morgan Stanley Active Assets Account number ending 3104

7                                  (SUBJECT ACCOUNT 2)

8          49.      According to Morgan Stanley records Subject Account 2 was

9     opened on or about June 8, 2015.       As stated above (paragraph #48),

10    Subject Account 2 received transfers of $1,550,000.00 (proceeds from

11    the fraud scheme) from Subject Account 1.

12

13                                      CONCLUSION
14         50.    For all the reasons described above, there is probable
15
      cause to believe that the Subject Assets represent property which
16
      constitutes or is derived from proceeds traceable to one or more
17
      violations of the following statutes, and are therefore subject to
18
      seizure pursuant to 18 U.S.C. §981(b) and forfeiture pursuant to 18
19

20    U.S.C. § 981(a)(1)(C):

21         a.     mail fraud, in violation of Title 18, United States Code,

22    Sections 1341;
23         b.     wire fraud, in violation of Title 18, United States Code,
24
      Sections 1343;
25
           c.     healthcare fraud, in violation of Title 18, United States
26
      Code, Section 1347;
27

28         d.     conspiracy to commit fraud, in violation of Title 18,

                                           36
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 37 of 38 Page ID #:38



1     United States Code, Section 1349;
2          e.    conspiracy to commit money laundering, in violation of
3
      Title 18, United States Code, Section 1956;
4
           f.    aggravated identity fraud, in violation of Title 18, United
5
      States Code, Section 1028(A);
6
           g.    conspiracy to pay illegal remunerations for health care
7

8     related purchases in violation of Title 18, United States Code

9     Section 371; and,

10         h.    illegal remunerations for health care related purchases in
11    violation of Title 42 United States Code Section 1320a-7b(b) (the
12
      “Subject Offenses”).
13
      //
14
      //
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           37
     Case 2:20-mj-00459-DUTY Document 1-1 Filed 02/03/20 Page 38 of 38 Page ID #:39



1          51.   In addition, there is probable cause to believe that the
2     Subject Assets are subject to seizure and forfeiture to the United
3
      States pursuant to 18 U.S.C. § 982(b) and 21 U.S.C. § 853(f) because
4
      they would, in the event of conviction on the alleged underlying
5
      offenses, be subject to forfeiture, and an order under section 21
6
      U.S.C. § 853(e) would not be sufficient to assure the availability of
7

8     the property for forfeiture.

9

10

11

12
                                                ___________________________________
13                                               CORY ORAVECZ, Special Agent
                                                 Defense Criminal Investigative
14                                               Service
15

16    Subscribed to and sworn before me
      This ____ day of February, 2020.
17

18    ______________________________________
           HONORABLE
19         UNITED STATES MAGISTRATE
           JUDGE
20

21

22

23

24

25

26

27

28

                                           38
